Citation Nr: 1139758	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-49 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from September 1955 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that VA received correspondence from the appellant on June 26, 2009, which reflected that the appellant was in disagreement with the June 2009 rating decision.  The Board finds that this statement can be reasonably construed as a disagreement with the assignment of a non-compensable rating.  In September 2009, the RO issued a rating decision continuing the noncompensable rating.  The appellant filed continued disagreement in July 2010, the RO issued a statement of the case (SOC) on October 26, 2010, and the appellant filed a VA Form 9, which was received by VA on December 27, 2010.  In computing the time limit for filing a substantive appeal, 38 C.F.R. § 20.305(a) provides that a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed. In the event that the postmark is not of record, the 'mailbox rule' applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(b).  The Board finds that the December 2010 VA Form 9 was timely filed, as it was received within 60 days of the issuance of the SOC, and that the June 2009 rating decision is on appeal.

The appellant requested a videoconference hearing before a Veterans Law Judge.  In July 2011, the Board remanded the claim to schedule the appellant for a hearing.  The appellant was scheduled for a hearing, in compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, in an August 2011 statement, the appellant withdrew the hearing request.  Therefore, the Board may proceed to adjudicate this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The May 2009 VA audiological examination results revealed that the appellant's hearing loss disability had been clinically shown to be manifested by no worse than Level IV hearing in the left ear and Level II in the right ear; the October 2010 VA audiological examination results revealed that the appellant's hearing loss disability had been clinically shown to be manifested by no worse than Level III hearing in the left and right ears.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Because the June 2009 rating decision granted the appellant's claim for service connection for bilateral hearing loss, such claim is now substantiated.  His filing of a notice of disagreement as to the June 2009 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The October 2010 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue (38 C.F.R. § 4.85, Tables VI, VIa and VII), and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant with an appropriate VA examinations in May 2009 and October 2010.  The examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Additionally, clinical findings which are pertinent to the criteria applicable for rating the appellant's bilateral ear hearing loss were provided.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board notes that in a May 2011 Appellant's Brief, the appellant's representative asserted that the October 2010 VA examiner may have boosted the decibel level for testing purposes.  However, there is no indication in the examination report that this occurred.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

General Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating hearing loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2010).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

III.  Analysis

As noted above, the appellant is appealing an initial noncompensable evaluation assigned for bilateral hearing loss.  The June 2009 rating decision granted service connection for bilateral hearing loss effective December 19, 2008.  As such, the rating period on appeal is from December 19, 2008.  38 C.F.R. § 3.400(o)(2) (2011).  

A May 2009 VA examination revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
LEFT
35
40
60
90
RIGHT
35
45
60
75

On the basis of the numbers shown above, the appellant's puretone threshold average for the left ear was recorded as 56.25 decibels.  His puretone threshold average for the right ear was recorded as 53.75 decibels.  His speech recognition ability was 88 percent for the right ear and 76 percent for the left ear using the Maryland CNC speech recognition test.  

An October 2010 VA examination revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
LEFT
45
45
60
95
RIGHT
40
50
65
80

On the basis of the numbers shown above, the appellant's puretone threshold average for the left ear was recorded as 61.25 decibels.  His puretone threshold average for the right ear was recorded as 58.75 decibels.  His speech recognition ability was 84 percent for the left ear and 88 percent for the right ear using the Maryland CNC speech recognition test.  

Results from private audiological tests conducted in March 2009 and March 2010 are also of record; however, the Board finds that the private audiological tests are inadequate for rating purposes because the Maryland CNC test was not used to test speech discrimination.  38 C.F.R. § 4.85.  The Board further notes that the tests do not appear to include results at 3000 Hertz in the right ear.  Although 38 C.F.R. § 4.85, Table VIa provides for numeric designation of hearing impairment based only on puretone threshold average, it may only be used as specified in 38 C.F.R. §§ 4.85 and 4.86.  38 C.F.R. § 4.85 provides that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNDC) and a puretone audiometry test.  Table VIa is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination stores, etc.  38 C.F.R. § 4.85.  Pursuant to 38 C.F.R. § 4.86, Table VIa is used when there are exceptional patterns of hearing impairment.  The private examiner did not certify that use of the speech discrimination test was inappropriate and there are no exceptional patterns of hearing impairment.  As the March 2009 and March 2010 private audiological tests do not contain speech discrimination scores using the Maryland CNC list, and there are no special circumstances shown to warrant rating based solely on puretone thresholds under Table VIa, the March 2009 and March 2010 audiometric examinations must be deemed invalid for rating purposes.  

Applying the above audiological findings from the May 2009 and October 2010 VA audiological examination reports to the rating criteria for rating hearing impairment, the Board concludes that there is no basis for a compensable evaluation.  The Board notes that it has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.
  
Considering, on VA audiological examination in May 2009, that the appellant's left ear manifests an average puretone threshold of no greater than 56.25 decibels, and no less than 76 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's left ear hearing loss to be Level IV impairment.  

On VA audiological examination in May 2009, the appellant's right ear had an average puretone threshold of no greater than 53.75 decibels, and no less than 88 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level II impairment.  The results of the May 2009 VA examination indicate the left ear was the poorer ear for Table VII.  

Applying the results from Table VI to Table VII, based on the results of the May 2009 audiologic examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II, the better ear, with column IV, the poorer ear.  

On VA audiological examination in October 2010, the appellant's left ear manifested an average puretone threshold of no greater than 61.25 decibels, and no less than 84 percent speech discrimination.  Reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's left ear hearing loss to be Level III impairment.  

On VA audiological examination in October 2010, the appellant's right ear had an average puretone threshold of no greater than 58.75 decibels, and no less than 88 percent speech discrimination.  Reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level III impairment.  

Applying the results from Table VI to Table VII, based on the results of the October 2010 audiological examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column III.  

Based on the results of the May 2009 and October 2010 VA audiological examinations, the appellant has not met the criteria for a 10 percent evaluation.  Given this, a compensable evaluation is not warranted.

The Board acknowledges the appellant's assertion that his bilateral hearing loss is worse than a noncompensable disability rating, and that he is entitled to a compensable rating for such hearing loss.  The May 2009 VA examination report reflects that the appellant reported that his hearing loss caused words to sound unclear to him, particularly in church, but also in normal conversations.  However, in determining the actual degree of a hearing loss disability, an objective examination is more probative of the degree of the appellant's impairment.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.

In conclusion, the noncompensable evaluation currently assigned for the veteran's bilateral hearing loss appropriately reflects his disability picture and the clinical evidence described above does not show distinct time periods exhibiting symptoms warranting staged evaluations.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the appellant's bilateral hearing loss with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of his bilateral hearing loss disability.



ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________

U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


